DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Negative limitation
Regarding claims 1 and 25 - Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See 2173.05(j) In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “…wherein the predefined criteria are determined without reference to the user’s or users’ device”.
However the specification fails to support the amended claim.  At most, the specification discusses data for all of the group of programmes or channels is available to be selected and received by all of the user devices located within the defined area.  Nowhere in the specification does it disclose the predefined criteria are determined without reference to the user’s or users’ devices. Emphasis added.  Applicant is encouraged to provide adequate support to the claims.


Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 10+ of the 08/18/2021 Remarks that Harrar et al. does not teach “…wherein the predefined criteria are determined without reference to the user’s or users’ device”.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The Examiner recognizes that obviousness may be established by combining or modifying the teachings of Reisman, Katayama and Harrar to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case Harrar discloses television service provider 12 re-transmitting full compliment of 50 television signals and out of that full compliment of 50 television signals only a subset of those channels are distributed and are available to students in the university environment which is considered as a predefined area – see paragraph 0012.  Therefore, Harra discloses the newly cited limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13, 15-21, 25-34, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Reisman (U.S. Pub. No. 2014/0123184) in view of Katayama et al. (U.S. Pub. No. 2006/0059528) and Harrar et al. (U.S. Pub. No. 2009/0083820).

Regarding claim 1, Reisman discloses a system for the transmission of data to a plurality of user devices from one or more sources, said system comprising (see paragraphs 0002, 0283 and fig. 1):
the plurality of user devices located within a defined area (see paragraph 0096; home system environment, 100) being capable of receiving data transmitted wirelessly within said defined area and processing the wirelessly received data to allow video and/or audio to be generated from the wirelessly received data by the plurality of user 
data for a selected programme is obtained from the wirelessly transmitted data so as to be available to the at least one of the plurality of user devices (see paragraph 0298; transmitted content may include the primary video signal, or any secondary video signal selected during an interactive session), and 
	the group of available programmes or channels is selected with reference to predefined criteria by a server which receives data from the one or more sources (see paragraphs 0498, 0535, 0634; users might pay a fee for the relay service, pay on a subscription basis, pay per show, pay per state change, or pay on some other basis) and is provided in connection with wireless transmission apparatus located so as to transmit data wirelessly to, and within the defined area and thereby make available to the said plurality of user devices when located in the defined area the data for the group of available programmes or channels (see paragraph 0298; the signal relay function addressed in numerous variations above is also suggestive of a more broadly useful method for extending a STB or similar TV receiver device to convert the TV signal to a digital stream, such as in MPEG format and carried using IP, that can be 
	However, Reisman is silent as to wherein a wireless broadband service is provided to the server and which transmits data to the server at a different frequency to the frequency at which the data for the group of programmes or channels is transmitted from the server to the user devices with the defined area.
	Katayama et al. discloses wherein a wireless broadband service is provided to the server and which transmits data to the server at a different frequency to the frequency at which the data for the group of programmes or channels is transmitted from the server to the user devices with the defined area (see paragraphs 0010, 0028-0031 and fig. 1; For the communication between the display device and another display device and the communication between the display device and the user terminal, respective wireless communication protocols having different frequency bands are 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and apparatus of Reisman to include wherein a wireless broadband service is provided to the server and which transmits data to the server at a different frequency to the frequency at which the data for the group of programmes or channels is transmitted from the server to the user devices with the defined area as taught by Katayama et al. for the advantage of controlling distribution of image information from a video distribution server to a display device in a location 
where direct communication with the server is disabled because of long distance or blockage between the server and the display device and for other reasons.
	However, Reisman and Katayama et al. are silent as to wherein the group of available programmes or channels is a subset of the programmes or channels for which data is broadcast to the server and the subset is defined by the server with respect to said predefined criteria such that only programmes or channels from said subset are available to be selected via the user device in the defined area; and wherein means are provided to block the data for programmes or channels other than the subset of programmes or channels from being provided via a broadband internet connection to the user devices in the defined area so as to prevent said other programmes or channels from being available for selection by any user devices in said defined area and reduce the amount of data required to be supplied via the broadband internet 
	Harrar et al. discloses wherein the group of available programmes or channels is a subset of the programmes or channels for which data is broadcast to the server and the subset is defined by the server with respect to said predefined criteria such that only programmes or channels from said subset are available to be selected via the user device in the defined area (see paragraphs 0011-0013, 0015 and figs. 1, 2; The television service provider 12 may broadcast a plurality of television channels, for example 50. This may include the television server 18 being configured or instructed to facilitate selecting and re-transmitting the subset of channels, for example, 10 channels. Those entitled to access the television channels carried over the LAN 16, referred to in FIG. 1 as the voters 20-24, may be entitled to cast votes through the webpage 30 to facilitate identifying the channels they may desire for re-transmission); and 
	wherein means are provided to block the data for programmes or channels other than the subset of programmes or channels from being provided via a broadband internet connection to the user devices in the defined area so as to prevent said other programmes or channels from being available for selection by any user devices in said defined area and reduce the amount of data required to be supplied via the broadband internet connection to the defined area (see paragraphs 0012-0013, 0015-0017, claim 1 and figs. 1, 2; tabulating votes casts in support of distributing particular television channels included within a full compliment of television channels;  and distributing a subset of the full compliment of television channels over the LAN based on highest vote count.  The television service provider 12 may broadcast a plurality of television 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and apparatus of Reisman and Katayama et al.to include wherein the group of available programmes or channels is a subset of the programmes or channels for which data is broadcast to the server and the subset is defined by the server with respect to said predefined criteria such that only programmes or channels from said subset are available to be selected via the user device in the defined area; and wherein means are provided to block the data for programmes or channels other than the subset of programmes or channels from being provided via a broadband internet connection to the user devices in the defined area so as to prevent said other programmes or channels from being available for selection by any user devices in said defined area and reduce the amount of data required to be supplied via 

Regarding claim 2, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 1).  Reisman discloses wherein the group of available programmes or channels is a subset of the programmes or channels for which data is broadcast to the server from one or more consisting of: satellite, cable, DAB, DVBT transmission services (see paragraphs 0084-0085, 0088, 0096).

Regarding claim 3, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 1).  Reisman discloses wherein the predefined criteria are determined by a service provider for the defined area and/or an owner or operator of a premises at the defined area (see paragraphs 0070, 0096, 0119, 0283-0285).

Regarding claim 8, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 1).  Reisman discloses wherein the data for the programmes in the said group of programmes or channels is multicast wirelessly from the server within the defined area so that the data for all of the group of programmes or channels is available to be received by all of the plurality of user devices located within the defined area (see paragraphs 0086, 0089, 0171, 0299; "Multicast" as 

Regarding claim 9, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 8).  Reisman discloses wherein upon a user selection of a programme the user’s device identifies a relevant portion of data from the received multicast data, and uses the identified portion of data to generate a selected programme on that device (see paragraphs 0086, 0089, 0171, 0299).

Regarding claim 10, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 1).  Reisman discloses wherein the means to allow user interaction is a user interface generated on a screen of the users device and identifies programmes available in the group of available programmes or channels at that time, and a user can then select to view and/or listen to one of a programmes at that time (see paragraphs 0188, 0408; Thus the user might first select a program channel, and then select one or more linkbase channels to be applied).

Regarding claim 11, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 10).  Reisman discloses wherein the user interface is provided as an “app” or application which can be downloaded to the 

Regarding claim 12, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 11).  Reisman discloses wherein the app includes further user selection options including any or any combination of; selecting to receive other programmes or service via a broadband connection and/or advertising for the service provider (see paragraphs 0498, 0499, 0522, 0524).

Regarding claim 13, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 1).  Reisman discloses wherein the apparatus includes a router for use in communication with the server to configure the data which is to be wirelessly provided at the defined area (see paragraph 0830; routing based on the TVC could more specific and relevant resources be provided to the viewer, thus increasing the value of the results for all parties).


Regarding claim 15, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 1).  Reisman discloses wherein there is 

Regarding claim 16, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 1).  Reisman discloses wherein the group of programmes or channels is made available to the plurality of users devices within the defined area whilst ensuring that die content of the group of programmes is made available in a secure manner (see paragraphs 0286, 0337, 0460-0461, 0470).

Regarding claim 17, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 1).  Reisman discloses wherein the data provided for the group of programmes or channels is for standard definition versions of the programmes to minimise the bandwidth required to provide the data wirelessly (see paragraphs 0077, 0118, 0286, 0337, 0460-0461, 0470, standard definition TV).

Regarding claim 18, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 1).  Reisman discloses wherein the wireless transmission of the data to the plurality of user devices within the defined area 

Regarding claim 19, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 1).  Reisman discloses wherein the defined area is a high density populated environment such as a cafe, public transport terminus or any public building (see paragraphs 0087, 0477, 0721).

Regarding claim 20, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 1).  Reisman discloses wherein the server generates a menu of the group of programmes or channels which are available to be selected and the menu is made available at the plurality of user devices within the defined area via a user interface (see paragraphs 0119-0123, 0183, 0211 and fig. 3).

Regarding claim 21, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 1).  Reisman discloses wherein at least some of said data, once received at the server is placed in memory means at or connected to the server location and selectively transmitted from said server to one or a 

Regarding claim 25, Reisman discloses apparatus for the provision of video and/or audio data at and/or adjacent to a premises, said apparatus comprising (see paragraphs 0002, 0283 and fig. 1):
data received and processed by a source apparatus at a first location (see paragraph 0096; external connections provide access to various servers and other sources for a variety of sources of content and connectivity 110, which may include broadcast, satellite, and cable TV, video on demand, IPTV, streaming media, Web content, wireless portals, transaction servers, and the like), and wherein at least one transmitter or transceiver is connected to said source apparatus at a first location (see paragraph 0041; "Streaming" as used herein, unless otherwise indicated or clear from context, refers to this process of transmitting a resource representation, whether or not the resource is stored or not, and the representation may be in a format suited to storage, or one specifically suited to streaming) and at least one receiver or transceiver is provided at least one further location in, or adjacent to, premises (see paragraphs 0096, 0214; the TV/ITV 130 is understood to commonly include a set-top box for receiving content transmitted by the source e.g., broadcast, satellite etc.), and data is selectively transmitted from one or more sources via said at least one transmitters to the at least one receivers to allow video and/or audio for selected channels or programmes to be received (see paragraph 0298; transmitted content may include the primary video signal, or any secondary video signal selected during an interactive session) and used 
	However, Reisman is silent as to wherein a wireless broadband service is provided to the server and which transmits data to the server at a different frequency to the frequency at which the data for the group of programmes or channels is transmitted from the server to the user devices with the defined area.
	Katayama et al. discloses wherein a wireless broadband service is provided to the server and which transmits data to the server at a different frequency to the frequency at which the data for the group of programmes or channels is transmitted from the server to the user devices with the defined area (see paragraphs 0010, 0028-
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and apparatus of Reisman to include wherein a wireless broadband service is provided to the server and which transmits data to the server at a different frequency to the frequency at which the data for the group of programmes or channels is transmitted from the server to the user devices with the defined area as taught by Katayama et al. for the advantage of controlling distribution of image information from a video distribution server to a display device in a location 
where direct communication with the server is disabled because of long distance or blockage between the server and the display device and for other reasons.
	However, Reisman and Katayama et al. are silent as to wherein said group of available programmes or channels is a subset of the programmes or channels for which data is broadcast to the server and the subset is defined by the server with respect to the predefined criteria such that only programmes or channels from the subset are available to be selected via the user device in the defined area; and wherein means are provided to block the data for any programmes or channels other than the said subset of programmes or channels from being provided via a broadband internet connection to 
	Harrar et al. discloses wherein said group of available programmes or channels is a subset of the programmes or channels for which data is broadcast to the server and the subset is defined by the server with respect to the predefined criteria such that only programmes or channels from the subset are available to be selected via the user device in the defined area (see paragraphs 0011-0013, 0015 and figs. 1, 2; The television service provider 12 may broadcast a plurality of television channels, for example 50. This may include the television server 18 being configured or instructed to facilitate selecting and re-transmitting the subset of channels, for example, 10 channels. Those entitled to access the television channels carried over the LAN 16, referred to in FIG. 1 as the voters 20-24, may be entitled to cast votes through the webpage 30 to facilitate identifying the channels they may desire for re-transmission); and 
	wherein means are provided to block the data for any programmes or channels other than the said subset of programmes or channels from being provided via a broadband internet connection to the said defined area so as to prevent the said other programmes or channels from being selected via any user devices in the said defined area (see paragraphs 0012-0013, 0015-0017, claim 1 and figs. 1, 2; tabulating votes casts in support of distributing particular television channels included within a full compliment of television channels;  and distributing a subset of the full compliment of television channels over the LAN based on highest vote count.  The television service provider 12 may broadcast a plurality of television channels, for example 50. This may include the television server 18 being configured or instructed to facilitate selecting and 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and apparatus of Reisman and Katayama et al.to include wherein said group of available programmes or channels is a subset of the programmes or channels for which data is broadcast to the server and the subset is defined by the server with respect to the predefined criteria such that only programmes or channels from the subset are available to be selected via the user device in the defined area; and wherein means are provided to block the data for any programmes or channels other than the said subset of programmes or channels from being provided via a broadband internet connection to the said defined area so as to prevent the said other programmes or channels from being selected via any user devices in the said defined area as taught by Harrar et al. for the advantage of conserving bandwidth in a university premises.


Regarding claim 26, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 25).  Reisman discloses wherein a 

Regarding claim 27, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 26).  Reisman discloses wherein the number of transceivers or receivers at the further location is provided in communication with a means for receiving control signals from a remote control unit which is operable by a user to control operation of the source apparatus from the further location (see paragraphs 0097, 0248, figs. 8 and 10).

Regarding claim 28, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 27).  Reisman discloses wherein data representative of detected control signals are transmitted from the number of receiver or transceiver at the further location to the first location (see paragraph 0110 and figs. 1 and 2).

Regarding claim 29, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 27).  Reisman discloses wherein the 

Regarding claim 30, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 27).  Reisman discloses wherein the remote control unit signals are generated using infra-red, and the transceiver at the first location is connected to an infra-red emitter which is positioned such as to be within range of the infrared receiver of the apparatus at the first location (see paragraphs 0245-0250).

Regarding claim 31, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 25).  Reisman discloses wherein the operation of the source apparatus and distribution of data therefrom is controlled independently by a controller of the system via a data connection to the transmitters or transceivers and switching means in the distribution network (see paragraph 0445).

Regarding claim 32, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 25).  Reisman discloses wherein the data is transmitted between the first and further transceivers via wireless 

Regarding claim 33, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 25).  Reisman discloses wherein particular data which is transmitted to each of the further locations is controlled such that data for a first programme or channel is transmitted to a first of the further locations, data for the same or a different programme or channel is transmitted to a second of the further locations and so on, and the decision as to the data which is to be transmitted is made by interaction with the system control means (see paragraphs 0098, 0310).

Regarding claim 34, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 33).  Reisman discloses wherein the interaction is by a controller of the apparatus who is independent from the end user of the apparatus at any of the said further locations (see paragraphs 0098, 0310).

Regarding claim 36, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 25).  Reisman discloses wherein at the time of installation the transmitters or transceivers connected to the data source is switched on and thereafter the receivers or transceivers at the further locations are switched on and tune automatically to the wireless frequency of the first transceiver so 

Regarding claim 37, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 25).  Reisman discloses wherein the transmitters or transceivers are provided with, or in connection with, a router and the data is transmitted via the router to display and/ or speaker apparatus within range of the wireless transmission of the router and which is compatible with or adapted to be able to receive and process the received video and/or audio data and allow the display of the same (see paragraph 0830).

Regarding claim 38 and 39, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claims 1 and 25).  Harrar et al. discloses wherein the predetermined criteria are selected with the request to any or any combination of: a service provider for the defined are, the owner or operator of a premises within which the defined area is located, time of day, specific events which are occurring, the particular geographical location, type of defined environment and/or the demographic profile of users using the defined area (see paragraphs 0005, 0012; retransmitting some number of channels less than the full compliment to students in a .


Claims 7 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Reisman, Katayama et al. and Harrar et al. as applied to claim 1 above, and further in view of Tatem et al. (U.S. Pub. No. 2014/0130107).

Regarding claim 7, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 1).  However, Reisman, Katayama et al. and Harrar et al. are silent as to wherein the adaptation includes a reduction of the bit rate at which the data is to be wirelessly transmitted so that the same is sufficiently low so as to ensure reliable transmission of the data to the plurality of user devices within the said defined area.
Tatem et al. discloses wherein the adaptation includes a reduction of the bit rate at which the data is to be wirelessly transmitted so that the same is sufficiently low so as to ensure reliable transmission of the data to the plurality of user devices within the said defined area (see paragraphs 0031, 0045, 0050; even distribution of content within a multi-dwelling unit).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and apparatus of Reisman, Katayama et al. and Harrar et al. to include wherein the adaptation includes a reduction of the bit rate at 

	Regarding claim 35, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 25).  However, Reisman, Katayama et al. and Harrar et al. are silent as to wherein the said user locations are located within the same buildings in different rooms or apartments therein.
	Tatem discloses wherein the said user locations are located within the same buildings in different rooms or apartments therein (see paragraph 0031; individual units 48 within the building 22).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and apparatus of Reisman, Katayama et al. and Harrar et al. to include wherein the said user locations are located within the same .


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Reisman, Katayama et al. and Harrar et al. as applied to claim21 above, and further in view of Craner (U.S. Pub. No. 2010/0158479).

Regarding claim 22, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 21).  However, Reisman, Katayama et al. and Harrar et al. are silent as to wherein the said data which is to be stored in memory is transmitted to the server for storage at a time when usage of the server and/or the number of devices in use within the defined area is identified as being at a relatively low level.
Craner discloses wherein the said data which is to be stored in memory is transmitted to the server for storage at a time when usage of the server and/or the number of devices in use within the defined area is identified as being at a relatively low level (see paragraph 0063).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and apparatus of Reisman, Katayama et al. and Harrar et al. to include wherein the said data which is to be stored in memory is transmitted to the server for storage at a time when usage of the server and/or the .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Reisman, Katayama et al. and Harrar et al. as applied to claim 21 above, and further in view of Carlucci et al. (U.S. Pub. No. 2004/0244058).

Regarding claim 23, Reisman, Katayama et al. and Harrar et al. discloses everything claimed as applied above (see claim 21).  However, Reisman, Katayama et al. and Harrar et al. are silent as to wherein portions of data are sent at intervals to be stored in the memory means at the server and the portions of data which is transmitted and stored is that for programmes which are predicted to be most popular user programme selections for a future period of time.
Carlucci et al. discloses wherein portions of data are sent at intervals to be stored in the memory means at the server and the portions of data which is transmitted and stored is that for programmes which are predicted to be most popular user programme selections for a future period of time (see paragraph 0123).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and apparatus of Reisman, Katayama et al. and Harrar et al. to include wherein portions of data are sent at intervals to be stored in the memory means at the server and the portions of data which is transmitted and stored is .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        August 30, 2021.